DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. PLP.419194, filed 10/20/2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019, 02/05/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: a communication means for the exchange of data in claim-2, and communication means adapted for data exchange in claim-17. Those claim limitations uses the term communication means as a generic place holder for performing the claimed function data exchange, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Pg.32, lines: 21-34) recites: 
a communication means… preferably a radio communication means … 
In a specific embodiment, the radio communication means is a Bluetooth connectivity, or Near Field Communication (NFC) means or a Wireless Local Area Network (WLAN). 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim-3 recites the broad recitation flow resistance in the range from about 0.01 to about 0.2 kPa/(L/s), and the claim also recites the following narrow range: about 0.01 to about 0.15 kPa/(L/s), and more preferably from about 0.01 to about 0.1 kPa/(L/s). 
Claim-6 recites the broad recitation the perforated disk exhibits from about    1 to about 100 perforations, and the claim also recites the following narrow ranges 
or from about 2 to about 100 perforations, or from about 4 to about 100 perforations, or from about 15 to about 100 perforations; 
Claim-6 further recites the broad range: total combined area of all perforations is from about 26 % to about 96 %, followed by the narrow range: or from about 39 % to about 96 %, or from about 26 % to about 72 %.
Claim-7 recites the following broader ranges: the first lateral opening along the longitudinal axis of the main fluid channel is from  about 5 mm to about 15 mm, followed by the narrow range: preferably from about 8 mm to about 12 mm; 
 claim-7 further recites the broader range: the distance between the flow restrictor and the second lateral opening from about 25 mm to about 45 mm, followed by the narrow range: and preferably from about 30 mm to about 40 mm.
claim-15 recites the broad range: the mean Energy consumption of the device during its operation is not higher than about 90 mA, followed by the narrow range:  preferably not higher than about 50 mA.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
During examination if some references teaches any one of the range for each category, then that will be considered to satisfy the claim limitation for that category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 5137026 A) to Waterson et al. in view of the publication (US 2018/0066970 A1) by Pern et al.
Regarding claim-1 Waterson discloses a portable electronic spirometer (Abstract, recites: a portable spirometer includes a transducer and microprocessor-based circuitry for generating standard exhaled air performance measurements such as forced expiration volume and peak expiratory flow rate), 
comprising: a tubular mouthpiece with - a proximal opening for insertion into the mouth of a user, - a distal opening, - a main fluid channel extending between the proximal opening and the distal opening (Fig.3) shows an air tube (16) with one end with a smaller diameter (26) is considered as the proximal opening, that end is used as mouth piece, the opposite end of the tube is the distal end, the opening (28) of the tube (16) extends from proximal to distal end, 
- a first lateral opening, - a second lateral opening positioned at a longitudinal distance to the first lateral opening (Fig.3) further shows, two lateral openings (32 & 34) on the tube, positioned at a longitudinal distance, 
- a flow restrictor positioned in the main fluid channel between the first and the second lateral opening (Fig.3) also shows a annular wall (30) positioned between the lateral openings (32 & 34), and (Fig.4) shows the restrictor (30) has an opening; 
a main body with - a first fluid opening connectible with the first lateral opening of the mouthpiece, - a second fluid opening connectible with the second lateral opening of the mouthpiece (Fig.5) shows the block diagram of additional elements of the spirometer connected to the two lateral openings of the main tube, 
- a bypass fluid channel extending between the first and the second fluid opening (Fig.5) shows channel (40,42) of the additional block connected between the two lateral openings, 
Waterson further discloses a fluid flow sensor positioned at the bypass fluid channel for generating a signal in response to the fluid flow in the bypass fluid channel (Fig.5) shows a differential pressure sensor (44) positioned at the bypass channel (40,42), the differential pressure sensor (44) generates an electrical signal proportional to the differential pressure between tubes (40, 42) which corresponds to the flow rate in the bypass channel, as recited in (Col-3, lines:10-25); 
- a microcontroller connected with the fluid flow sensor for calculating the fluid flow from the signal generated by the flow sensor the differential signal from the pressure transducer (44) is processed through an amplifier and A/D converter fed into a microprocessor (52) which calculates the volume and flow rate of the air passing through the spirometer, as recited in (Col-3, lines:28-33); 
Waterson does not specifically disclose a MEMS-based thermal fluid flow sensor positioned at the bypass fluid channel for generating a signal in response to the fluid flow in the bypass fluid channel. 
However,  Pern discloses a flow sensing module having a main body with a fluid  inlet and outlet port, and a bypass channel extending between the fluid inlet and outlet port, and a flow sensor disposed in the bypass fluid channel to sense a flow rate of a fluid in the bypass channel (Abstract). also shown in (Fig.1: the main channel-5 with inlet and outlet ports, and a bypass channel A2 connected between the two lateral openings P1, P2 on the main channel, and a sensor 7 disposed on the bypass channel).
Pern teaches two configurations for the flow sensing modules, in (Fig.1, shows a flow sensing element-7 disposed in the bypass channel-2), and in (Fig.2 shows a flow sensor 27 disposed in the bypass channel-22),  wherein the flow sensor (7) is MEMS based thermal flow sensor, as recited in (¶:[0019]), and sensor (27) is differential pressure sensor, as recited in (¶:[0024]).
Pern further shows in (Fig.3) a comparison curve of calculated flow rate through the main channel using MEMS based sensor (7) and pressure based sensor (27), wherein the curve (L1) represents the calculated flow sensed by sensor (27), and curve (L2) represents the calculated flow sensed by MEMS sensor (7). Pern teaches the curve (L2) is more linear than the curve (L1) which saturates above a certain flow rate, and concludes sensing flow rate using MEMS based sensor is better and more accurate over a larger dynamic range, as recited in (¶:[0022]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spirometer of Waterson by changing the differential pressure sensor with a MEMS based thermal flow sensor, by doing that more accurate flow rate can be measure over a larger dynamic range, as taught by Pern (¶:[0022]).
Regarding claim-2 Waterson in view of Pern discloses the spirometer according to claim-1, Waterson further discloses a communication means for the exchange of data related to the fluid flow generated by the spirometer, preferably by the microcontroller of the spirometer (Col-2, lines:61-68, recites the data analyzed by the microprocessor for flow rate calculation is transferred to a LCD screen for displaying the results).
Regarding claim-3 Waterson in view of Pern discloses the spirometer according to claim-1, the claim recites the following three different limitations: wherein the flow restrictor exhibits a flow resistance in the range from about 0.01 to about 0.2 kPa/(L/s), preferably from about 0.01 to about 0.15 kPa/(L/s), and more preferably from about 0.01 to about 0.1 kPa/(L/s) at a fluid flow of 60 SLM to 900 SLM, 
optionally wherein the flow restrictor is adapted or configured such as to cause a fluid flow in the bypass fluid channel which is from about 1:10 to about 1:200 of the fluid flow in the main fluid channel, and 
optionally wherein the flow restrictor (8) is a perforated disk (8.1) having a cross-sectional orientation with respect to the main fluid channel, with optional clause, for examination purpose any one of the limitation taught by a reference will be considered sufficient to read on the claimed subject matter. 
Waterson discloses in (Col-5, lines:35-59) the internal diameter of the bypass tube is 1/16 inch, and the diameter of the main tube is 7/8 inch. 
The volume of air in a circular tube with radius=r & length=L, is π x (r)2 x L;
using that formula the volume air in 1 inch of the bypass tube comes to: 
πx(1/32)2 x1 cu-in = 0.00368 cu-in, and 1 inch of the main tube is: 
πx(7/16)2 x1 cu-in = 0.60132 cu-in, 
that means, ratio of fluid volume flowing through the bypass tube and the main tube is: 0.00368:0.60132 or 1:196;
Waterson further discloses the flow restrictor (30) is a disk oriented in a cross section with respect to the main flow channel (28), the restrictor has a perforation at the center as shown in (Fig.4).
Regarding claim-6 Waterson in view of Pern discloses the spirometer according to claim-3, Waterson further discloses wherein the perforated disk exhibits from about 1 to about 100 perforations, or from about 2 to about 100 perforations, or from about 4 to about 100 perforations, or from about 15 to about 100 perforations (Fig.4) shows the disk (30) has one perforation, and/or 
- wherein the total combined area of all perforations is from about 26% to about 96%, or from about 39% to about 96%, or from about 26% to about 72% of the cross-sectional area of the main fluid channel at the position of the perforated disk (Col-5, lines:35-39) recites the internal diameter of the main tube is 7/8 inch, and diameter of the perforation of the restrictor (30) is 5/8 in. so the area of the perforation is: πx(5/16)2 = 0.3068sq-in, and the internal area of the main tube is; πx(7/16)2 = 0.60132sq-in, i.e. area of the perforation is: (0.3068/0.60132)*100 % = 51% of the cross sectional area of the main tube;  
- wherein the perforations are optionally circular, elliptic or polygonal; or shaped as sectors of a circle or oval; or exhibit an irregular shape (Fig.4) shows the perforation is circular in shape.
Regarding claim-16 Waterson in view of Pern discloses a method of measuring a health parameter of a human subject (Col-1, lines:6-8) recites, the invention pertains to an apparatus for automatic measure of the volume and flow rate of air exhaled by a person, using a spirometer according to claim-1.
Waterson further discloses: health parameter selected from or any combination of these, the method comprising a step of the human subject performing a breathing maneuver through the spirometer:
(a) a forced vital capacity,
(b) a forced expiratory volume (Col-4, lines:53-54 recites, device senses the start of exhalation, measures flow for one second, then displays performance signals such as the forced expiration volume ) ,
(c) a peak expiratory flow as recited in (Col-8, lines:12-14) ,	
(d) a forced expiratory flow (FEF) (Col-4, lines:62, FEF parameter) ,
( e) a maximum voluntary ventilation (MVV),
(f) a mean expiratory flow,
(g) a slow vital capacity (SVC),
(h) a functional residual capacity (FRC),
(i) an expiratory reserve volume (ERV),
(j) a maximum speed of expiration,
(k) a forced inspiratory volume (FIV),
(1) a forced inspiratory vital capacity (FIVC),
(m) a peak inspiratory flow (PIF).

Claims 10, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Waterson et al. in view of Pern et al. and further in view of the publication (US 2019/0385727 A1) by Manice et al.
Regarding claim-10 Waterson in view of Pern discloses the spirometer according to claim-1, Waterson or Pern does not teach or suggest the spirometer further comprising an acceleration sensor (15) which is different from the MEMS-based thermal fluid flow sensor, optionally wherein the acceleration sensor (15) is a 3-axis sensor (15.1) with a sensitivity (So) of at least 973 counts/g + 5 % for each of the three axes.
However Manice discloses, a respiratory system and method comprise a tracker module, that senses the rate of inhalation air flow of the user (Abstract), wherein he teaches, a MEMS flow sensor is mounted inside the mouthpiece of the tracking module for sensing air flow (¶:[0057]), 
Manice further teaches, an accelerometer fixedly attached to the tracking module and connected with the tracking module processor, wherein it is a three-axis accelerometer, as recited in (¶:[0035] & [0135]).  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify spirometer of Waterson to include an accelerometer to sense movement of the device while inhalation or exhalation, and correct the final reading by subtracting the effect of movement, as taught by Manice (¶:[0121]).   
Regarding claim-12 Waterson in view of Pern and Manice discloses the spirometer according to claim-10, and Manice teaches: wherein the microcontroller is programmed to calculate a corrected fluid flow from the signal generated by the flow sensor and from a signal generated by the acceleration sensor (¶:[0136] the  accelerometer is used to measure gravitational pull to determine the angle at which the device is tilted and shaking effect, the processor uses those data to corrects the inhalation reading by filtering the effect of tilt and shaking, as taught in (¶:[0149-0152]).
Claims 13-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waterson et al. in view of Pern et al. and further in view of the publication (US 2017/0266399 A1) by Campana et al.
Regarding claim-13 Waterson in view of Pern discloses the spirometer according to claim-1, Waterson or Pern does not teach or suggest the spirometer further comprising one or more of the following sensors:
(a) a heart rate sensor (16),
(b) a blood oxygen saturation sensor (17),
(c) a temperature sensor for measuring the temperature of the 
     environment,
(d) an atmospheric pressure sensor,
(e) a moisture sensor;
wherein each of the one or more sensors is directly or indirectly connected with the microcontroller such that the microcontroller is capable of receiving a signal from each of the one or more sensors. 
However Campana discloses a flow sensor system for ventilation treatment, which comprises a flow conduit, wherein the flow conduit defining a lumen, and a flow restrictor disposed within the lumen a first region and a second region, a first absolute pressure sensor disposed adjacent to the first region and of the flow conduit and a second absolute pressure sensor disposed adjacent to the second region configured to measure the pressure of gas flowing through the first region the second region of the flow conduit respectively (Abstract).
Campana teaches the sensor system measures heart rate sensor, SpO2, temperature, as recited in (¶:[0056]), Campana also teaches measuring atmospheric pressure (¶:[0017]) and moisture sensing (¶:[0039]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spirometer of Waterson to add additional sensors to receive other physiological parameters like heart rate, SpO2, temperature, and feed those data to the microprocessor for calculating those vital parameters simultaneously with flow measurement, as taught by Campana (¶:[0012]).  
Regarding claim-14 Waterson in view of Pern discloses the spirometer according to claim-10, Waterson or Pern does not teach or suggest the spirometer further comprising a Wireless communication means, preferably a radio communication means, however Campana teaches in (¶:[0141] the flow sensor system is configured to provide feedback via a remotely connected device concerning the real time measurement. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waterson to transmit the readings to alerting the operator when the readings are above or below certain threshold, as taught by Campana (¶:[0141]).  
Regarding claim-17 Waterson in view of Pern discloses the portable spirometer of claim-2, Waterson or Pern does not specifically disclose a first air quality measurement device comprising communication means adapted for data exchange with the portable electronic spirometer and/or with a separate computing unit however Campana teaches, the flow sensor system is configured to provide feedback via a remotely connected device concerning the real time measurement (¶:[0141]), and 
Campana further teaches equipped with one or more air quality sensors, selected from the group consisting of humidity sensors, temperature sensors, atmospheric pressure sensors (¶:[0017] recites, the device is equipped with additional sensors to measure humidity, temperature and atmospheric pressure), MOS-type gas sensors (metal-oxide-semiconductor), airborne-particles sensors, pollen sensors, ozone (03) sensors, nitrogen dioxide (NO2) sensors, sulfur dioxide (SO2) sensors and carbon monoxide (CO) sensors, for determining determine the air quality at the location of the first air quality measurement device, and 
optionally a separate computing unit adapted to collect and analyze at least the data obtained from the spirometer and from the first air quality measurement device (¶:[0212] recites, one or more processors located at the flow sensor conduit and/or at a medical device to which the flow sensor is connected, is configured to compensate for effects of altitude, humidity of the gas flowing through the lumen and/or temperature of the gas flowing through lumen while determining the at least one of the flow rate and the volume of gas flowing through the lumen). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spirometer of Waterson to add additional sensors to receive other physiological parameters like heart rate, SpO2, temperature, and feed those data to the microprocessor for calculating those vital parameters simultaneously with flow measurement, as taught by Campana (¶:[0012]).  
Regarding claim-19 Waterson in view of Pern and Campana discloses the system of claim-17, and Campana teaches wherein the first air quality measurement device comprises a wireless communication means  the flow sensor system is configured to provide feedback via a remotely connected device concerning the real time measurement, as recited in (¶:[0141]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Waterson to transmit the readings to alerting the operator when the readings are above or below certain threshold, as taught by Campana (¶:[0141]). 
	
Allowable Subject Matter
Claims 7, 8, 15, 18, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior art of record ( by Waterson et al. discloses an electronic spirometer, having a main fluid channel, with two lateral opening positioned at a longitudinal distance from each other, and the main fluid channel also has a flow restrictor positioned between the two lateral opening. Waterson further discloses a bypass fluid channel extending between the first and second lateral openings. 
Another prior art (US 2018,0066970 A1) by Pern et al. discloses, a MEMS based thermal fluid sensor is positioned in the bypass fluid channel for generating a signal in response to fluid flowing through the bypass channel.
However, Waterson or Pern do not disclose or suggest, the distance between the flow restrictor and the first lateral opening is about 5mm to 15mm, and more preferably about 8mm to 12mm, and the distance between the flow restrictor and the second lateral opening is about 25mm to 45mm, and more preferably about 30mm to 40mm. 
The prior arts of record also do not teach or suggest the MEMS based sensor is a bidirectional sensor that comprises an encapsulated gas bubble and a micro-heater for heating that gas bubble.
None of the prior art teach or suggest the system has a charging dock, which uses near-field-communication (NFC) technique for charging the portable spirometer. 
Also, they do not suggest the system uses a second air quality measurement device which is adapted for data exchange with the portable spirometer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2017/0270260 A1) by Shetty et al. discloses a handheld measurement device for monitoring lung function, the device includes one or more components designed to directly or indirectly detect air flow properties such as the direction, flow rate, and/or volume of air flow within a lumen of the device.
(US 2015/0164373  A1) by Davis et al. discloses a  personal lung function monitoring device which includes a flow chamber configured to receive a flow of exhaled breath from a patient/user, and a set of sensors integrated with the flow chamber measuring a set of properties of the exhaled breath.
(US 2009/0139347  A1) by SPELDRICH discloses a venturi flow sensing apparatus with a tube or chamber may be tapered from a larger to smaller diameter to create a venturi region within the tube or chamber. The venturi region causes a local increase in flow velocity, that change in velocity creates a local change in pressure which in turn drives a  flow through a parallel bypass tube or chamber. Inside that bypass a flow sensor or a pressure sensor are located.
(US 2004/0249300  A1) by Miller discloses a handheld device for measuring lung- and airway-specific respiratory parameters. The device defines a chamber in fluid communication with a mouthpiece. A sensor monitor pressure and/or airflow within the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792